DETAILED ACTION	
The present application, was filed on or about 6 September 2018.  
This Detailed Action is a response to Applicant’s Amendment and Response to Office Action filed on or about 17 September 2021. 
Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Art
Applicant’s invention is a method, computer program product, and system for detecting whether an interruptible power supply is operating on battery.  See Claims 1, 8, and 15.  Part of the invention is the communication of battery-on status as a trigger to determine whether to dump modified data from memory.  Applicant’s invention has multiple applications.  For example, the scope of Applicant’s hardware management console, its communication elements, and the dump of “modified data from memory” would include an industrial controller dumping updates held in a computer chip’s non-volatile storage.  Additional applications may be backing up data held on server blades in the event that server farm has lost power.  Within the context of server farms using uninterruptible power supplies, Schneider Electric offers for sale an uninterruptible power supply that can communicate its battery-on status through typical SCADA devices.  A similar product is offered for sale by SolarCraft.  See Solar Craft NPL.  SolarCraft’s product is a solar array providing uninterruptible power for SCADA controlled systems.  Id.  
Additionally, it appears that IBM who is the assignee of the current application, sells a product that may fall within the scope of Applicant’s claims.  As of June 2018, IBM has offered for sale an uninterruptible power supply that can communicate through an ECCF converter cable.  See 2018 UPS 1-3.  The use of the ECCF converter cable allows the UPS to send status information such as UPS on, UPS utility fail, UPS battery low, and UPS bypass.  See 2018 UPS 1-3.  With a product on the market that appears to predate Applicant’s filing date, it appears Applicant may have a duty to disclose the technical specifications of its current UPS devices, how they communicate, what information is used for the UPS operation, when those devices were available to the public, and any other relevant details.  Applicant should take note of the requirements found in MPEP 2000 and 37 CFR 1.56.

Claim Interpretation
Claim 5 recites “a rack power controller which initiates the dump.”  Claim 1 recites first and second rack power controllers.  Because Claim 5, which depends from Claim 1, uses the more general “a rack power controller,” the rack power controller initiating the dump is interpreted as either the first rack power controller, the second rack power controller, or another rack power controller.
For the prosecution of this application, the rack power controller initiating the dump is interpreted as the second rack power controller. 
Claims 1, 8, and 15 are amended to recite “the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source,” and “the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power.”  The question presented by these amendments is what is the scope of first and second external power sources?
External is defined as of, relating to, or connected with the outside or an outer part1.  The broadest reasonable interpretation of power source would be any method, device, apparatus, or means of providing sufficient energy to power Applicant’s invention.  Finally, the first uninterruptible power supply must experience an external power outage from a first external power source and the second uninterruptible power supply must experience an external power outage from a second external power source.  Applying the broadest reasonable interpretation of an external power source would include any power source external to the uninterruptible power supply where there are at least two sources.  For example, the wide breadth and far ranging scope of those terms may include first and second electrical sockets, first and second electrical circuits, and uninterruptible power supplies connected to first and second breakers.  But the scope may also encompass a first power supply from an electrical grid and a second power supply from a generator.   
Go back to the Spec to support that circuits / outlets are sufficient.  Point to 38-39, Figs. 4 and 5.  Fig. 4 power outage is loss of AC power to UPS.  Other UPS must be running off their sources while one of the servers is offline.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/124,123 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/124,123 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/124,123 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of this application that are patentable indistinct from the claims of Application No. 16/124,123 are listed below:
Application 16/124,101
Application 16/124,123
Claim 1
Claim 1
A method for protecting data in a storage system, the method comprising:
detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first from a first external power source and is relying on battery power; 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and 
triggering, by the second hardware management console, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.

detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status from a first external power source and is relying on battery power
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the first rack power controller and the second rack power controller second uninterruptible power supply and the first uninterruptible power supply are separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply utilizing separate backup batteries
communicating, from the first rack power controller to the second rack power controller, the first battery-on status; and 
triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.

Claim 1
The method of claim 1, wherein 
detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status.
A method for protecting data in a storage system, the method comprising: 
detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power; 
Claim 3
Claim 1

wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status.
A method for protecting data in a storage system, the method comprising: 
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power,
Claim 5
Claim 1
The method of claim 1, wherein triggering the dump comprises communicating the first battery-on status and the second battery-on status to a rack power controller which initiates the dump.
A method for protecting data in a storage system, the method comprising…
triggering by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Claim 6
Claim 4
The method of claim 1, wherein triggering the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system.
The method of claim 1, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system.
Claim 7
Claim 5
The method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage.
The method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage.


Claims 8-10, 12-17, 19, and 20 are rejected under the same rationale as that recited above.  Claims 8-10 and 12-14 are computer program product embodiments of Claims 1-3 and 5-7.  Application 16/124,123 recites patentably indistinct program product embodiments of those claims.  Claims 15-17, 19, and 20 are system embodiments of Claims 1-3, 5, and 6.  Application 16/124,123 recites patentably indistinct system embodiments of those claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nay (US 9,098,278 B1) and further in view of Okada (US 2011/0068630 A1).
In regards to (Amended) Claim 1, Nay discloses a method for protecting data in a storage system (Nay [Col. 1 Lines 25-27, Col. 1 Lines 40-43] teaches the protection of data , the method comprising: 
detecting, by a first hardware management console, first battery-on status (Nay [Col. 1 Lines 44-47, Col. 7 Lines 1-12; Fig. 3A] teaches a server having an application configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency backup power to computers where the UPS sends signals that alerts computers when the computer is running on battery power.), the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a first server rack connected to a power rail.) and is relying on battery power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  Nay [Col. 7 Lines 1-12; Fig. 2, Fig. 3A] teaches that any of the system’s servers embodies a server and application for detecting the state of an , the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. 1] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.), wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); 
communicating (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and 
triggering, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
Nay does not teach communication from the first hardware management counsel to the second hardware management counsel, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Nay does not teach a second external power source.
Okada discloses communication from the first hardware management console to the second hardware management console, the first battery-on status (Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power supply cooperation system has a plurality of uninterruptible power supply (UPS) devices, a communication device, and a power distribution control module.  Okada [0030].  Okada’s system detects a failure in power supply and communicates the state of batteries that are part of the UPS.  Okada [0030, 0043, 0048-0049].  An MCU of the UPS determines the amount of power charged in the storage battery.  Okada [0142].  A communication unit, controlled by the MCU, transmits the power charge level to the other UPS devices.  Okada [0142].  Okada’s transmission of a power charge level is interpreted as transmitting a battery on status.) and upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply 
Okada discloses a second external power source (Okada [0018, Fig. 1 #31] teaches a first UPS connected to a first external power source.  Okada [0018, Fig. 1 #11] teaches a second UPS connected to a second external power source. Okada discloses a first UPS device to supply power to devices connected to it.  Okada [0018; Fig. 1 #11, 12a, 12b].  A second UPS device supplies power to its connected devices.  Okada [0018; Fig. 1 #31, 32a, 32b].  If the power line connected to the UPS device is in normal operation the UPS device is not activated.  Okada [0018].).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to improve the reliability and responsiveness of Nay’s battery power system by including the multiple power lines of Okada’s system.
The combination of Nay and Okada discloses triggering, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that  upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of power charged in the storage battery, the MCU calculates the remaining sustainable battery time.  Okada [0145].  Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.  Therefore Okada’s threshold monitoring device and Nay’s data dumping device together teach “triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.”
In regards to Claim 2, the combination of Nay and Okada discloses the method of claim 1, wherein detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches the server application monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses threshold T1.  Nay [Fig. 6].  The loss of power from the power rail and the monitoring of the battery output for threshold T1 are indications of a first battery on status because they indicate that the server is not receiving wall power and is now using battery power.).  
In regards to Claim 3, the combination of Nay and Okada discloses the method of claim 2, wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server rack acting as second hardware management console.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches a server application of a second server monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses threshold T1.  Nay [Fig. 6].  The loss of power from the power rail and the monitoring of the battery output for threshold T1 are indications of a first battery on status because they indicate that the server is not receiving wall power and is now using battery power.).  
In regards to Claim 6, the combination of Nay and Okada discloses the method of claim 1, wherein initiating the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
In regards to Claim 7, the combination of Nay and Okada discloses the method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
In regards to (Amended) Claim 8, Nay discloses a computer program product for protecting data in a storage system, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor (Nay [Col. 5 Lines 54-67, Col. 6 Lines 1-22] teaches a processor accessing instructions to carry out the embodiments of the invention.): 
detect, by a first hardware management console, first battery-on status (Nay [Col. 1 Lines 44-47, Col. 7 Lines 1-12; Fig. 3A] teaches a server having an application configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency backup power to computers where the UPS sends signals that alerts computers when the computer is running on , the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a first server rack connected to a power rail.) and is relying on batter power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); 
detect, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  Nay [Col. 7 Lines 1-12; Fig. 2, Fig. 3A] teaches that any of the system’s servers embodies a server and application for detecting the state of an associated uninterruptible power supply in the form of a power rail and battery.  Nay teaches a second hardware management console and second battery on status as a second and third server racks where each rack has servers, a charging circuit, and battery. Nay [Col. 4 Lines 20-42; Fig. 1 #160, #170, #180].), the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. 1] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a , wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); 
communicate (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and 
trigger, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
Nay does not teach communication from the first hardware management counsel to the second hardware management counsel, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Nay does not teach a second external power source.
Okada discloses communication from the first hardware management console to the second hardware management console, the first battery-on status (Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].).
Okada discloses a second external power source (Okada [0018, Fig. 1 #31] teaches a first UPS connected to a first external power source.  Okada [0018, Fig. 1 #11] teaches a second UPS connected to a second external power source.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to improve the reliability and responsiveness of Nay’s battery power system by including the multiple power lines of Okada’s system.
The combination of Nay and Okada discloses triggering, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.) upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of power charged in the storage battery, the MCU calculates the remaining sustainable battery time.  Okada [0145].  Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.  Therefore Okada’s threshold monitoring device and Nay’s data dumping device together teach “triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.”
In regards to Claim 9, the combination of Nay and Okada discloses the computer program product of claim 8, wherein detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches the server application monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses threshold T1.  Nay [Fig. 6].  The loss of power from the power rail and the monitoring of the battery output for threshold T1 are indications of a first battery on status because they indicate that the server is not receiving wall power and is now using battery power.).  
In regards to Claim 10, the combination of Nay and Okada discloses the computer program product of claim 9, wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server rack acting as second hardware management console.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches a server application of a second server monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses .  
In regards to Claim 13, the combination of Nay and Okada discloses the computer program product of claim 8, wherein initiating the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
In regards to Claim 14, the combination of Nay and Okada discloses the computer program product of claim 13, wherein triggering the dump comprises copying the modified data from the memory to persistent storage (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
In regards to (Amended) Claim 15, Nay discloses a system for protecting data in a storage system (Nay [Col. 1 Lines 40-43] teaches a server, power supply, battery, and battery charger for protecting data in a storage system.), the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Nay [Col. 5 Lines 56-67] teaches at least one processor, at least one connected operably memory device and the memory for storing instructions executed by the processor.), the instructions causing the at least one processor to: 
detect, by a first hardware management console, first battery-on status (Nay [Col. 1 Lines 44-47, Col. 7 Lines 1-12; Fig. 3A] teaches a server having an application configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency backup power to computers where the UPS sends signals that alerts computers when the computer is running on battery power.), the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a first server rack connected to a power rail.) and is relying on batter power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); 
detect, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  Nay [Col. 7 Lines 1-12; Fig. 2, Fig. 3A] teaches that any of the system’s servers embodies a server and application for detecting the state of an associated uninterruptible power supply in the form of a power rail and battery.  Nay teaches a second hardware management console and second battery on status as a second , the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. 1] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.), wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); 
communicate (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and 
trigger, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
Nay does not teach communication from the first hardware management counsel to the second hardware management counsel, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Nay does not teach a second external power source.
Okada discloses communication from the first hardware management console to the second hardware management console, the first battery-on status (Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power supply cooperation system has a plurality of uninterruptible power supply (UPS) devices, a communication device, and a power distribution control module.  Okada [0030].  Okada’s system detects a failure in power supply and communicates the state of batteries that are part of the UPS.  Okada [0030, 0043, 0048-0049].  An MCU of the UPS determines the amount of power charged in the storage battery.  Okada [0142].  A communication unit, controlled by the MCU, transmits the power charge level to the other UPS devices.  Okada [0142].  Okada’s transmission of a power charge level is interpreted as transmitting a battery on status.) and upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].).
Okada discloses a second external power source 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to improve the reliability and responsiveness of Nay’s battery power system by including the multiple power lines of Okada’s system.
The combination of Nay and Okada discloses triggering, by the second hardware management console, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.) upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of 
In regards to Claim 16, the combination of Nay and Okada discloses the system of claim 15, wherein detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches the server application monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses threshold T1.  Nay [Fig. 6].  The loss of power from the power rail and the monitoring of the battery output for threshold T1 are indications of a first battery on status because they indicate that the server is not receiving wall power and is now using battery power.).  
In regards to Claim 17, the combination of Nay and Okada discloses the system of claim 16, wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server rack acting as second hardware management console.  Nay [Col. 7 Lines 3-7, Col. 7 Lines 13-29; Fig. 3A, Fig. 6] teaches a server application of a second server monitoring the battery voltage by a signal for a threshold that characterizes the battery’s current output.  Three of the possible thresholds that precedes a change of server state from normal operation to reduced power consumption state are power from the power rail is lost, the battery is not charging, and the battery signal crosses threshold T1.  Nay [Fig. 6].  The loss of power from the power rail and the monitoring of the battery output for threshold T1 are indications of a second battery on status because they indicate that the server is not receiving wall power and is now using battery power.).  
In regards to Claim 20, the combination of Nay and Okada discloses the computer program product of claim 8, wherein initiating the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nay and Okada further in view of Hammond et al (US 2002/0138785 A1 referred hereinafter as Hammond).
The combination of Nay and Okada discloses the method of claim 3.
The combination of Nay and Okada does not explicitly teach wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps.
Hammond discloses wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps (Hammond [0011, 0013-0014] teaches a monitoring program using simple network management protocol (SNMP) traps to communicate polling information regarding  whether one or more batteries of an uninterruptible power supply (UPS) are operative.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada, and Hammond, at the time of the effective filing of the invention, to include Hammond’s SNMP communication method with the combination of Nay and Okada’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Hammond with the combination of Nay and Okada is to automate the communication of one or more power supplies.  Hammond [0005].  Additional a person having ordinary skill in the art would be motivated to use SNMP traps to communicate battery on status because SNMP traps are Transmission Control Protocol and Internet Protocol (TCP/IP) standards that have been in use since the 1980s.  Rose, M; K. McCloghrie. Structure and Identification of Management Information for TCP/IP-based internets, Network Working Group Request for Comments: 1065 (August 1988).
In regards to Claim 11, the combination of Nay and Okada discloses the computer program product of claim 10.
The combination of Nay and Okada does not explicitly teach wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps.
Hammond discloses wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps (Hammond [0011, 0013-0014] teaches a monitoring .  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada, and Hammond, at the time of the effective filing of the invention, to include Hammond’s SNMP communication method with the combination of Nay and Okada’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Hammond with the combination of Nay and Okada is to automate the communication of one or more power supplies.  Hammond [0005].  Additional a person having ordinary skill in the art would be motivated to use SNMP traps to communicate battery on status because SNMP traps are Transmission Control Protocol and Internet Protocol (TCP/IP) standards that have been in use since the 1980s.  Rose, M; K. McCloghrie. Structure and Identification of Management Information for TCP/IP-based internets, Network Working Group Request for Comments: 1065 (August 1988).
In regards to Claim 18, the combination of Nay and Okada discloses the system of claim 17.
The combination of Nay and Okada does not explicitly teach wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps.
Hammond discloses wherein the first and second alert messages are Simple Network Management Protocol (SNMP) traps (Hammond [0011, 0013-0014] teaches a monitoring program using simple network management protocol (SNMP) traps to communicate polling .  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada, and Hammond, at the time of the effective filing of the invention, to include Hammond’s SNMP communication method with the combination of Nay and Okada’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Hammond with the combination of Nay and Okada is to automate the communication of one or more power supplies.  Hammond [0005].  Additional a person having ordinary skill in the art would be motivated to use SNMP traps to communicate battery on status because SNMP traps are Transmission Control Protocol and Internet Protocol (TCP/IP) standards that have been in use since the 1980s.  Rose, M; K. McCloghrie. Structure and Identification of Management Information for TCP/IP-based internets, Network Working Group Request for Comments: 1065 (August 1988).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nay and Okada further in view of Hsu et al (US 7,085,886 B2 hereinafter referred to as Hsu).
In regards to Claim 5, the combination of Nay and Okada discloses the method of claim 1, communicating the first batter-on status and the second battery-on status to a rack power controller (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.).
The combination of Nay and Okada does not explicitly teach communicating wherein triggering the dump comprises communicating the first batter-on status and the second battery-on status to a rack power controller which initiates the dump (Hsu [Col. 4 Lines 36-46] teaches protecting data from a power failure by utilizing preserved areas of memory that are battery backed non-volatile storage.  A storage controller will communicate that a short term battery is in use causing a transfer of data between two storage clusters.  Hsu [Col. 4 Lines 43-49, Col. 4 Lines 60-67].  Hsu [Col. 4 Lines 36-52] teaches when two battery backed NVS systems move to battery status, as the result of a power failure, modified data in the first cluster is copied to the preserved area of a second cluster and any modified data in a second cluster is copied to the preserved area of a first cluster.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada as well as Hsu, at the time of the effective filing of the invention, to include Hsu’s detection of first and second battery on status with the combination of Nay and Okada’s data protection and uninterruptable power supply method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Nay and Okada with Hsu is to improve the storage controller and method of the Nay and Okada for storing and recovering data by reducing read time and enhancing data storage system throughput.  Hsu [Col. 1 Lines 61-64].
In regards to Claim 12, the combination of Nay and Okada discloses the computer program product of claim 8, communicating the first batter-on status and the second battery-on status to a rack power controller 
The combination of Nay and Okada does not explicitly teach communicating wherein triggering the dump comprises communicating the first batter-on status and the second battery-on status to a rack power controller which initiates the dump 
Hsu discloses wherein triggering the dump comprises communicating the first batter-on status and the second battery-on status to a rack power controller which initiates the dump (Hsu [Col. 4 Lines 36-46] teaches protecting data from a power failure by utilizing preserved areas of memory that are battery backed non-volatile storage.  A storage controller will communicate that a short term battery is in use causing a transfer of data between two storage clusters.  Hsu [Col. 4 Lines 43-49, Col. 4 Lines 60-67].  Hsu [Col. 4 Lines 36-52] teaches when two battery backed NVS systems move to battery status, as the result of a power failure, modified data in the first cluster is copied to the preserved area of a second cluster and any modified data in a second cluster is copied to the preserved area of a first cluster.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada as well as Hsu, at the time of the effective filing of the invention, to include Hsu’s detection of first and second battery on status with the combination of Nay and Okada’s data protection and uninterruptable power supply method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Nay and Okada with Hsu is to improve the storage controller and method of the Nay and Okada for storing and recovering data by reducing read time and enhancing data storage system throughput.  Hsu [Col. 1 Lines 61-64].
In regards to Claim 19, the combination of Nay and Okada discloses the system of claim 15, communicating the first batter-on status and the second battery-on status to a rack power controller (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.).
The combination of Nay and Okada does not explicitly teach communicating wherein triggering the dump comprises communicating the first batter-on status and the second battery-on status to a rack power controller which initiates the dump 
Hsu discloses wherein triggering the dump comprises communicating the first batter-on status and the second battery-on status to a rack power controller which initiates the dump (Hsu [Col. 4 Lines 36-46] teaches protecting data from a power failure by utilizing preserved areas of memory that are battery backed non-volatile storage.  A storage controller will communicate that a short term battery is in use causing a transfer of data between two storage clusters.  Hsu [Col. 4 Lines 43-49, Col. 4 Lines 60-67].  Hsu [Col. 4 Lines 36-52] teaches when two battery backed NVS systems move to battery status, as the result of a power failure, modified data in the first cluster is copied to the preserved area of a second cluster and any modified data in a second cluster is copied to the preserved area of a first cluster.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Nay and Okada as well as Hsu, at the time of the effective filing of the invention, to include Hsu’s detection of first and second battery on status with the combination of Nay and Okada’s data protection and uninterruptable power supply method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Nay and Okada with Hsu is to improve the storage controller and method of the Nay and Okada for storing and recovering data by reducing read time and enhancing data storage system throughput.  Hsu [Col. 1 Lines 61-64].

Response to Arguments
Applicant argues Okada does not disclose the newly amended independent claims.  Remarks [Pg. 10].  Applicant supports this argument by stating “all of Okada’s “UPS devices” are supplied with power from the same outdoor power source.”  Applicant’s argument is not persuasive.  Applicant’s statement allude to the issue of the scope of Applicant’s amendment when viewed in light of the claim language, the state of the art, and what reasonable conclusions should be drawn from them.  For example, Applicant’s independent claims recite:
detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source and is relying on battery power; 

detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 

The claim language clearly requires first and second external power sources.  However, the nature of how electricity arrives at the interruptible power source (UPS) makes determining the scope of first and second external power sources more difficult.  Situations that fall clearly within the boundaries of Applicant’s claims include two UPSs receiving power from two distinct and different sources, two UPSs in geographically distinct areas, and other similar scenarios.  
The scope of Applicants first and second external power sources is interpreted to include Okada’s disclosure of several different circuits branching off from its Power Distribution Controller.  Okada [Fig. 1].   Such a conclusion can be drawn because Okada discloses at least two circuits attached to UPS devices that operate independently of each other.  Okada [0018].  
Applicant argues “there would be no motivation or suggestion to combine Okada with Nay.”  Remarks [Pg. 10].  Applicant supports this argument with an assumption about Okada.  Applicant assumes “if one “UPS device” experiences a power outage from the “outdoor power source,” it may be assumed that all other “UPS devices” have also experienced the same power outage since they are all connected to the same “outdoor power source.”” Remarks [Pgs. 10-11].  Appellant’s argument is not persuasive.  The key to supporting any rejection under 35 USC 103 is a clear articulation of the reasons why the claimed invention would have been obvious.  MPEP 2143.  Support for a rejection under 35 USC 103 can be found in an implicit disclosure or by a rationale stated in a reference.  MPEP 2144 (I), 2144.01.  Okada provides an implicit disclosure.  This examiner supported its claim that the invention would have been obvious because Applicant’s claim language is clearly disclosed in Okada.  Unlike Appellant’s assumption, that the disruption of the “outdoor power source” is a key element of Okada, Okada unambiguously discloses at least two circuits connected to two different UPS devices.  Okada [0018].  For 
Additionally, Appellant should review Okada’s disclosure of Japanese Application 2000-236587 that discloses a plurality of UPS devices, a terminal computer, and management computer that are capable of monitoring the operating statuses of the UPS devices.  Okada [0006-0008].  
Finally, Okada discloses a rational for combining it with Nay.  Okada [0017-0018].  Okada’s invention addresses the problem of power leaks affecting UPS devices.  Okada [0017].  Okada’s solution is to allow communication between first and second UPS devices.  Okada [0018].  The first and second UPS devices can identify whether their power line is operating normally and can communicate when there is a failure of the power line supply.  Okada [0018].  Okada [0018] states “the first UPS device is coupled to at least one of the plurality of power lines and comprises a first battery storage” and “a second UPS device that is coupled to at least one of the plurality of power lines and comprises a second storage battery.”  Not only does Okada 
Applicant argues “the ‘notification’ disclosed in paragraph [0142] of Okada is not equivalent to “battery on status” recited in Applicant’s independent claims.”  Remarks [Pg. 11].  Applicant’s argument is not persuasive.  First, Applicant’s argument is not persuasive because the Nay discloses battery on status.  As noted in this and the prior office actions, Nay [Col. 1 Lines 44-47] teaches a server configured to monitor battery voltage output determining whether the server is running on battery power.  See Also Non-Final Rejection (dated 06/10/2020 [0013]), Final Rejection (dated 11/16/2020 [0014]), Non-Final Rejection (dated 07/23/2020 [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faberman et al (US 5,978,236) discloses separate external batteries.  Additionally, Spitaels et al (US 8,476,787 B2) discloses detecting and taking action on changing power states of a power device.  When considering whether to continue to pursue first and second power sources, Applicant should review Carter (US 6,298,449 B1) because it discloses UPS device have two power sources.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        


/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/external (retrieved 27 October 2021).